         Case 7:16-cv-08708-KMK Document 69 Filed 08/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 NATIONSTAR MORTGAGE LLC,

                               Plaintiff,                     No. 16-CV-8708 (KMK)
                         v.
                                                                      ORDER
 ESTHER HUNTE,

                               Defendant.



KENNETH M. KARAS, District Judge:

       The Court will hold a hearing on September 23, 2021 at 10:00 A.M. regarding the
enforceability of the loan modification agreement. (See Pl.’s Decl. in Resp. to the Ct.’s Order To
Show Cause 7–8 (Dkt. No. 66); see also Order (Dkt. No. 61).)

       The Clerk of the Court is respectfully directed to mail a copy of this Order to Defendant.

SO ORDERED.

DATED:         August 10, 2021
               White Plains, New York
                                                    ____________________________________
                                                    KENNETH M. KARAS
                                                    UNITED STATES DISTRICT JUDGE
